DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-8, 10, 13-15, 17, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uber et al. (US 2015/0051487 A1), hereinafter Uber.
Regarding claim 1, Uber teaches a pump ([0032]; Figure 1-4A—element 104), comprising: a cylinder ([0032] & [0036]; Figure 2-4A—element 202) having first and second ends ([0043] & [0050]; Figure 4A—element 406 or 300 & 408 or 302) and comprising first and second inlet-outlet ports ([0039]; Figure 2-4A—element 208, 212, 210, & 214), wherein each of the 5first and second inlet-outlet ports is configured to alternately intake a fluid to the cylinder and output the fluid from the cylinder ([0004], [0039], [0041], [0048], [0049], & [0051]); a piston ([0036]; Figure 2-4A—element 204), which is configured to be moved within the cylinder between the first and second ends by alternately 10reversing a direction of movement of the piston ([0041], [0048], [0049], [0051]), so as to pump the fluid through the first and second inlet-outlet ports ([0041], [0051], & [0052]); and a controller ([0032] & [0033]; Figure 1—element 102 & 122), which is configured to control the movement of the piston within the cylinder in one or more 15of first and second operational modes ([0032] & [0033]) so that: (a) in the first operational mode, the piston oscillates over a predefined interval that does not exceed a predefined distance from the first end or from the second end ([0050] & [0055]; Figure 4B—interval or  20(b) in the second operational mode the piston moves at a selected speed between the first end and the second end ([0053] & [0055]; Figure 4B—element                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    ; Figure 4A—element 404; the piston moves at a constant rate wherein the flow rate is constant (Figure 4B—element                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    ) in the intermediate section (Figure 4—element 404) until reaching the top or bottom zone (Figure 4A—element 406 & 408)).  
Regarding claim 3, Uber discloses all of the limitations of claim 1, as described above. 
Uber further discloses wherein at least one of the first and second inlet-outlet ports ([0043]; Figure 2—element 208, 210, 212, & 214) is coupled to a fluid reservoir ([0046]; Figure 1—element 108) via a first pipe ([0035] & [0043]; Figure 1—pipe shown connecting reservoir (108) to pump (104)), and to a catheter ([0034], [0035] & [0044]; Figure 1—element 110) via a second pipe ([0044]; Figure 1—pipe shown connecting catheter (110) to pump (104)), so as to irrigate tissue with the fluid during a medical procedure ([0033]-[0035]).  
Regarding claim 6, Uber discloses all of the limitations of claim 1, as described above. 
Uber further discloses wherein, in the second operational mode, the controller is configured to control the piston to move at a constant speed ([0053]; the piston within the intermediate section (Figure 4A—element 404) is moved at a first piston speed in the intermediate section, around 0.01 to 2 inches per second).
Regarding claim 7, Uber discloses all of the limitations of claim 1, as described above. 
Uber further discloses wherein, in the second operational mode, the controller is configured to control the piston to move at a variable speed ([0052]; the piston is accelerated in the top and bottom zones to a second speed greater than the first speed in the intermediate section).
Regarding claim 8, Uber discloses a method for pumping a fluid in a pump comprising a cylinder ([0032] & [0036]; Figure 2-4A—element 202) having first and second ends ([0050]; Figure 4A—and comprising first and second inlet-outlet ports ([0039]; Figure 2-4A—element 208, 212, 210, & 214) for alternately in-taking a fluid to the cylinder and outputting the fluid from the cylinder by each of the first and second inlet-outlet ports ([0004], [0039], [0041], [0048], [0049], & [0051]); the method comprising: moving a piston within the cylinder between the first and second ends ([0085]; Figure 7—elements 704, 706, & 708) by alternately reversing a direction of movement of the piston, so as to pump the fluid through the first and second inlet-outlet ports; and controlling the movement of the piston within the cylinder in one or more of first and second operational modes that includes: in the first operational mode, controlling the piston to oscillate over a predefined interval that does not exceed a predefined distance from the first end or from the second end; or in the second operational mode, controlling the piston to move at a selected speed between the first end and the second end. 
Regarding claim 10, Uber discloses all of the limitations of claim 8, as described above. 
Uber further discloses irrigating tissue with the fluid during a medical procedure ([0033]-[0035]) by coupling at least one of the first and second inlet-outlet ports ([0043]; Figure 2—element 208, 210, 212, & 214) to a fluid reservoir ([0046]; Figure 1—element 108) via a first pipe ([0035] & [0043]; Figure 1—pipe shown connecting reservoir (108) to pump (104)), and to a catheter ([0034], [0035] & [0044]; Figure 1—element 110) via a second pipe ([0044]; Figure 1—pipe shown connecting catheter (110) to pump (104)).  
Regarding claim 13, Uber discloses all of the limitations of claim 8, as described above. 
Uber further discloses wherein, in the second operational mode, controlling the movement of the piston comprises controlling the piston to move at a constant speed ([0053]; the piston within the intermediate section (Figure 4A—element 404) is moved at a first piston speed, around 0.01 to 2 inches per second).
Regarding claim 14, Uber discloses all of the limitations of claim 8, as described above. 
wherein, in the second operational mode, controlling the movement of the piston comprises controlling the piston to move at a variable speed ([0052]; the piston is accelerated in the top and bottom zones to a second speed greater than the first speed in the intermediate section).  
Regarding claim 15, Uber discloses a pump ([0032]; Figure 1-4A—element 104), comprising: a cylinder ([0032] & [0036]; Figure 2-4A—element 202) having first and second ends ([0050]; Figure 4A—element 406 & 408) and comprising first and second inlet-outlet ports ([0039]; Figure 2-4A—element 208, 212, 210, & 214), wherein each of the 5first and second inlet-outlet ports is configured to alternately intake a fluid to the cylinder and output the fluid from the cylinder ([0004], [0039], [0041], [0048], [0049],& [0051]); a piston ([0036]; Figure 2-4A—element 204), which is configured to be moved within the cylinder between the first and second ends by alternately 10reversing a direction of movement of the piston ([0041], [0048], [0049], [0051]), so as to pump the fluid through the first and second inlet-outlet ports ([0041], [0051], & [0052]); and a controller ([0032] & [0033]; Figure 1—element 102 & 122), which is configured to control the movement of the piston within the cylinder in one or more 15of first and second operational modes ([0032] & [0033]) so that: (b) in the second operational mode the piston moves at a selected speed between the first end and the second end ([0055]; Figure 4B—element                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    ; Figure 4A—element 404; the piston moves at a constant rate wherein the flow rate is constant (Figure 4B—element                         
                            
                                
                                    t
                                
                                
                                    i
                                
                            
                        
                    ) in the intermediate section (Figure 4—element 404) until reaching the top or bottom zone (Figure 4A—element 406 & 408)).  
The examiner notes the rest “(a) in the first operational mode, the piston to remain stationary at a predefined distance larger than zero from the first end or from the second end” are in the alternative. 
Regarding claim 17, Uber discloses all of the limitations of claim 15, as described above. 
wherein at least one of the first and second inlet-outlet ports ([0043]; Figure 2—element 208, 210, 212, & 214) is coupled to a fluid reservoir ([0046]; Figure 1—element 108) via a first pipe ([0035] & [0043]; Figure 1—pipe shown connecting reservoir (108) to pump (104)), and to a catheter ([0034], [0035] & [0044]; Figure 1—element 110) via a second pipe ([0044]; Figure 1—pipe shown connecting catheter (110) to pump (104)), so as to irrigate tissue with the fluid during a medical procedure ([0033]-[0035]).  
Regarding claim 20, Uber discloses all of the limitations of claim 15, as described above. 
Uber further discloses wherein, in the second operational mode, the controller is configured to control the piston to move at a constant speed ([0053]; the piston within the intermediate section (Figure 4A—element 404) is moved at a first piston speed in the intermediate section, around 0.01 to 2 inches per second).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uber in view of Duchon et al. (US 7,267,666 B1), hereinafter Duchon.
Regarding claim 2, Uber discloses all of the limitations of claim 1, as described above. 
Uber does not disclose wherein the controller is configured to receive a signal indicative of a position of the piston within the cylinder, and to control the movement of the piston based on the signal.  
wherein the controller ([Col. 12, lines 35-43]; Figure 3A & 3B) is configured to receive a signal ([Col. 12, lines 55-60]) indicative of a position of the piston within the cylinder ([Col. 12, line 65 – Col. 13, line 4]), and to control the movement of the piston based on the signal ([Col. 12, line 65 – Col. 13, line 4] & [Col. 21, lines 25-36]).  
Regarding claim 9, Uber discloses all of the limitations of claim 8, as described above. 
Uber does not disclose wherein controlling the movement of the piston comprises receiving a signal indicative of a position of the piston within the cylinder, and controlling the movement of the piston based on the signal.  
Duchon teaches a pump ([Col. 8, lines 15-25]; Figure 1—element 44), comprising a cylinder ([Col. 8, lines 15-25] & [Col. 8, lines 55-59]; Figure 1—element 18), first and second inlet-outlet ports ([Col. 8, lines 55-59]; Figure 1—elements 78 & 79), a piston ([Col. 8, lines 18-20] & [Col. 8, lines 26-28]; Figure 1—element 20), and a controller ([Col. 8, lines 33]; Figure 1—element 10), wherein controlling the movement of the piston ([Col. 12, lines 35-43] & [Col. 12, line 65 – Col. 13, line 4]; Figure 3A & 3B) comprises receiving a signal ([Col. 12, lines 55-60]) indicative of a position of the piston within the cylinder ([Col. 12, line 65 – Col. 13, line 4]), and controlling the movement of the piston based on the signal ([Col. 12, line 65 – Col. 13, line 4] & [Col. 21, lines 25-36]).  
Regarding claim 16, Uber discloses all of the limitations of claim 15, as described above. 
Uber does not disclose wherein the controller is configured to receive a signal indicative of a position of the piston within the cylinder, and to control the movement of the piston based on the signal. 
wherein the controller ([Col. 12, lines 35-43]; Figure 3A & 3B) is configured to receive a signal ([Col. 12, lines 55-60]) indicative of a position of the piston within the cylinder ([Col. 12, line 65 – Col. 13, line 4]), and to control the movement of the piston based on the signal ([Col. 12, line 65 – Col. 13, line 4] & [Col. 21, lines 25-36]).  
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the medical pump, as disclosed by Uber, to include the teachings of Duchon, as described above (regarding claim 2, 9, & 16), as both references and the claimed invention are directed toward medical pumps. As disclosed by Duchon, when the piston reaches the forward limit position, no further forward movement of the piston is permitted, and when the piston reaches the reverse limit position, no further reverse movements are permitted ([Col. 12, line 65 – Col. 13, line 4] & [Col. 21, lines 25-36]), allowing the piston to be moved back and forth between end positions, without allowing the piston to further movement past the end positions; Duchon additionally discloses the controller and sensors allow for redundant active decision-making capability ([Col. 4, lines 32-45]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical pump, as disclosed by Uber, to include the teachings of Duchon, as described above, as such a modification would provide sensors that can detect when the piston reaches the end zone allowing the piston to be reversed in direction, and provide for active-decision making capabilities. 
Claims 4-5, 11-12, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uber in view of Duchon and Gallardo et al. (US 2013/0030426 A1), hereinafter Gallardo.
Regarding claim 4, Uber in view of Duchon disclose all of the limitations of claim 3, as described above. 
Uber in view of Duchon do not disclose wherein the medical procedure comprises tissue ablation by the catheter, and wherein the controller is configured to control the movement of the piston in the second operational mode in response to receiving a control signal indicative of the tissue ablation.  
Gallardo teaches an ablation system and procedure ([0031] & [0037]; Figure 2—element S), catheter ([0031]; Figure 1—element 10), an irrigation pump ([0031]; Figure 2—element 27), and control system ([0031]; Figure 3—elements 13 & 15), wherein the medical procedure comprises tissue ablation by the catheter ([0031] & [0037]), and wherein the controller is configured to control the movement of the piston  in the second operational mode in response to receiving a control signal indicative of the tissue ablation ([0031] & [0037]; Figure 3—elements 13 & 15; in response to the ablation signals generated by controller (Figure 3—element 13) the pump controller (Figure 3—element 15) sends signal to the pump to control the motion of each pump to either start, stop, increase or decrease flow rate).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical pump as disclosed by Uber in view of Duchon to include the teachings of Gallardo, as described above, as all references and the claimed invention are directed toward medical pumps that can be used with catheters. As disclosed by Gallardo, the flow rate may be increased to an electrode receiving increased power so as to diffuse blood in the surrounding area and minimize formation of char and coagulum due to the increased electrode heating ([0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical pump, as disclosed by Uber in view of Duchon, to include the teachings of Gallardo, as described above, as such a modification would allow for irrigation fluid to be delivered at an increased flow rate during ablation to diffuse blood in the surrounding area, and minimize char and coagulum formation due to increased electrode heating. 
Regarding claim 5, Uber in view of Duchon and Gallardo disclose all of the limitations of claim 4, as described above. 
Uber in view of Duchon do not disclose wherein the tissue ablation comprises positioning the catheter at first and second ablation sites, and wherein, in the second operational mode, the controller is configured to control the piston to: (a) move at a first selected speed when the catheter is positioned at the first ablation site, and (b) move at a second, different, selected speed when the catheter is positioned at the second ablation site.  
Gallardo further teaches wherein the tissue ablation comprises positioning the catheter at first and second ablation sites ([0037], [0072], & [0073]), and wherein, in the second operational mode, the controller is configured to control the piston to: (a) move at a first selected speed when the catheter is positioned at the first ablation site ([0037] & [0072]; Figure 11; in response to ablation signals generated by the ablation controller, the pump controller sends signals to the irrigation pump to control the motion of the pump such as starting the pump, stopping the pump, increasing the flow rate, or decreasing the flow rate), and (b) move at a second, different, selected speed when the catheter is positioned at the second ablation site ([0037], [0072], & [0073]; if a touch up of broken or incomplete lesion is desired the catheter can be repositioned and signal the pump to provide different flow rates).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical pump as disclosed by Uber in view of Duchon to include the teachings of Gallardo, as described above, as all references and the claimed invention are directed toward medical pumps that can be used with catheters. As disclosed by Gallardo, the flow rate may be increased to an electrode receiving increased power so as to diffuse blood in the surrounding area and minimize formation of char and coagulum due to the increased electrode heating, or the flow rate may be decreases when delivering irrigation fluid to an inactive electrode so as to minimize fluid load on the patient ([0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing 
Regarding claim 11, Uber in view of Duchon disclose all of the limitations of claim 10, as described above. 
Uber in view of Duchon do not disclose wherein the medical procedure comprises tissue ablation by the catheter, and wherein controlling the movement of the piston according to the second operational mode in response to receiving a control signal indicative of the tissue ablation.  
Gallardo teaches an ablation system and procedure ([0031] & [0037]; Figure 2—element S), catheter ([0031]; Figure 1—element 10), an irrigation pump ([0031]; Figure 2—element 27), and control system ([0031]; Figure 3—elements 13 & 15), wherein the medical procedure comprises tissue ablation by the catheter ([0031] & [0037]), and wherein controlling the movement of the piston according to the second operational mode in response to receiving a control signal indicative of the tissue ablation ([0031] & [0037]; Figure 3—elements 13 & 15; in response to the ablation signals generated by controller (Figure 3—element 13) the pump controller (Figure 3—element 15) sends signal to the pump to control the motion of each pump to either start, stop, increase or decrease flow rate).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical pump as disclosed by Uber in view of Duchon to include the teachings of Gallardo, as described above, as all references and the claimed invention are directed toward medical pumps that can be used with catheters. As disclosed by Gallardo, the flow rate may be increased to an electrode receiving increased power so as to diffuse blood in the surrounding area and minimize formation of char and coagulum due to the increased electrode heating ([0037]). It would have 
Regarding claim 12, Uber in view of Duchon and Gallardo disclose all of the limitations of claim 11, as described above. 
Uber in view of Duchon do not disclose wherein the tissue ablation comprises positioning the catheter at first and second ablation sites, and wherein, in the second operational mode, controlling the movement of the piston comprises controlling the piston to: (a) move at a first selected speed when the catheter is positioned at the first ablation site, and (b) move at a second, different, selected speed when the catheter is positioned at the second ablation site.  
Gallardo teaches wherein the tissue ablation comprises positioning the catheter at first and second ablation sites ([0037], [0072], & [0073]) and wherein, in the second operational mode, controlling the movement of the piston comprises controlling the piston to: (a) move at a first selected speed when the catheter is positioned at the first ablation site ([0037] & [0072]; Figure 11; in response to ablation signals generated by the ablation controller, the pump controller sends signals to the irrigation pump to control the motion of the pump such as starting the pump, stopping the pump, increasing the flow rate, or decreasing the flow rate), and (b) move at a second, different, selected speed when the catheter is positioned at the second ablation site ([0037], [0072], & [0073]; if a touch up of broken or incomplete lesion is desired the catheter can be repositioned and signal the pump to provide different flow rates).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical pump as disclosed by Uber in view of Duchon to include 
Regarding claim 18, Uber in view of Duchon disclose all of the limitations of claim 17, as described above. 
Uber further discloses wherein the controller is configured to choose the second operational mode ([0053], [0055], [0086], [0087], & [0089]); the catheter is positioned at the treatment location and the piston is moved back and forth at a selected speed) when the catheter is placed at the treatment location ([0086] & [0087]). 
Uber does not disclose wherein the controller is configured to receive a signal indicative of tissue ablation and chose the second operational mode in response to receiving a control signal indicative of the tissue ablation.
Gallardo teaches an ablation system and procedure ([0031] & [0037]; Figure 2—element S), catheter ([0031]; Figure 1—element 10), an irrigation pump ([0031]; Figure 2—element 27), and control system ([0031]; Figure 3—elements 13 & 15), wherein the controller is configured to receive a signal indicative of tissue ablation ([0037]) and actuate the pump in response to receiving a control signal indicative of the tissue ablation ([0031] & [0037]; Figure 3—elements 13 & 15; in response to the ablation signals generated by controller (Figure 3—element 13) the pump controller (Figure 3—element 15) sends signal to the pump to control the motion of each pump to either start, stop, increase or decrease flow rate).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical pump as disclosed by Uber in view of Duchon to include the teachings of Gallardo, as described above, as all references and the claimed invention are directed toward medical pumps that can be used with catheters. Uber discloses the second operational mode, wherein the pump is activated moving the piston moves a selected speed between the first end and the second end ([0053], [0055], [0086], [0087], & [0089]), therefore the activation of the pump in response to ablation signals, as disclosed by Gallardo, would then move the piston at a selected speed between the first end and the second end, as disclosed by Uber. As disclosed by Gallardo, in response to ablation signals indicating the condition of the electrode head the pump controller sends a signal to actuate the pump and therefore start fluid flow, the flow rate may be increased to an electrode receiving increased power so as to diffuse blood in the surrounding area and minimize formation of char and coagulum due to the increased electrode heating ([0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical pump, as disclosed by Uber in view of Duchon, to include the teachings of Gallardo, as described above, as such a modification would allow for irrigation fluid to be delivered at an increased flow rate during ablation to diffuse blood in the surrounding area, and minimize char and coagulum formation due to increased electrode heating. 
Regarding claim 19, Uber in view of Duchon and Gallardo disclose all of the limitations of claim 18, as described above. 
Uber in view of Duchon do not disclose wherein the tissue ablation comprises positioning the catheter at first and second ablation sites, and wherein, in the second operational mode, the controller 
Gallardo further teaches wherein the tissue ablation comprises positioning the catheter at first and second ablation sites ([0037], [0072], & [0073]), and wherein, in the second operational mode, the controller is configured to control the piston to: (a) move at a first selected speed when the catheter is positioned at the first ablation site ([0037] & [0072]; Figure 11; in response to ablation signals generated by the ablation controller, the pump controller sends signals to the irrigation pump to control the motion of the pump such as starting the pump, stopping the pump, increasing the flow rate, or decreasing the flow rate), and (b) move at a second, different, selected speed when the catheter is positioned at the second ablation site ([0037], [0072], & [0073]; if a touch up of broken or incomplete lesion is desired the catheter can be repositioned and signal the pump to provide different flow rates).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical pump as disclosed by Uber in view of Duchon to include the teachings of Gallardo, as described above, as all references and the claimed invention are directed toward medical pumps that can be used with catheters. As disclosed by Gallardo, the flow rate may be increased to an electrode receiving increased power so as to diffuse blood in the surrounding area and minimize formation of char and coagulum due to the increased electrode heating, or the flow rate may be decreases when delivering irrigation fluid to an inactive electrode so as to minimize fluid load on the patient ([0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the medical pump, as disclosed by Uber in view of Duchon, to include the teachings of Gallardo, as described above, as such a modification would allow for irrigation fluid to be delivered at an increased flow rate during ablation to diffuse blood in the surrounding area, 
Conclusion
Accordingly, claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./               Examiner, Art Unit 3794                                                                                                                                                                                         
/JOSEPH A STOKLOSA/               Supervisory Patent Examiner, Art Unit 3794